DETAILED ACTION
This office action is responsive to application 16/756,202 filed on April 15, 2020.  Claims 1-19 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 4/15/20, 5/14/20 and 7/14/20 were received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“exposure control amount calculating section” in claims 15-17 (see claim 1)
	“region extracting section” in claims 15-17
	“region-specific exposure control amount calculating section” in claims 15-17

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims limitations are interpreted under 35 USC 112(f) as follows:
The “exposure control amount calculating section” in claims 15-17 corresponds to element 34 of figure 1.  A specific structure is not explicitly given for the “exposure control amount calculating section” (34) of figure 1.  However, paragraph 0191 of the specification details that “the processes described above may be executed by hardware, by software, or by a combination of both. In the case where the software-based processing is to be carried out, the programs recording the process sequences involved are installed into an internal memory of a computer in dedicated hardware for program execution.  Alternatively, the programs may be installed into a general-purpose computer capable of performing diverse processes for execution of the programs”.  Therefore, the Examiner interprets the “exposure control amount calculating section” to correspond to a computer programmed to perform the functions of the exposure control Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  Paragraph 0033 of the specification details that the exposure control amount calculating section (34) calculates the final exposure control amount.  Figure 5 in combination with either figure 7 or figure 11 or figure 14, details the algorithm for calculating the final exposure control amount (see paragraphs 0042-0065, 0074-0084 and 0096-0111 of the specification).  Therefore, the Examiner interprets the “exposure control amount calculating section” of claims 15-17 to be a computer programed to perform the algorithm detailed in figure 5 in combination with either figure 7 or figure 11 or figure 14, as disclosed in paragraphs 0042-0065, 0074-0084 and 0096-0111.  The “exposure control amount calculation section” in claims 1-14 is not interpreted to invoke 35 USC 112(f), as claims 1-14 do not recite a combination of elements.  See MPEP 2181(V).
The “region extracting section” in claims 15-17 corresponds to element 31 in figure 1.  A specific structure is not explicitly given for the “region extracting section” (31) of figure 1.  However, paragraph 0191 of the specification details that “the processes described above may be executed by hardware, by software, or by a combination of Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The Examiner has been unable to locate an algorithm in the original disclosure which performs the claimed functions of the “region extracting section” limitations.  As such, the Examiner is unable to determine a specific structure for the “region extracting section”.
The “region-specific exposure control amount calculating section” in claims 15-17 corresponds to element 33 of figure 1.  A specific structure is not explicitly given for the “region-specific exposure control amount calculating section” (33) of figure 1.  However, paragraph 0191 of the specification details that “the processes described above may be Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The Examiner has been unable to locate an algorithm in the original disclosure which performs the claimed functions of the “region-specific exposure control amount calculating section” limitations.  As such, the Examiner is unable to determine a specific structure for the “region-specific exposure control amount calculating section”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 1 only recites “an exposure control amount calculating section”, which uses the generic placeholder “section”, is not modified by any specific structure, and is only recited as performing a single function (i.e. calculating an exposure control amount).  Claims 2-14 further modify the function of calculating an exposure control amount, and do not recite any additional elements.
Claims 15-17 are not rejected as being single-means claims (See MPEP 2164.08(a)), as claims 15-17 recite the additional elements of a “region extracting section” and a “region-specific exposure control amount calculating section”.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Claim 15 recites a “region extracting section” and a “region-specific exposure control amount calculating section” as discussed above, and these limitations invoke 35 USC 112(f) as also discussed above.  However, the Examiner is unable to determine a specific structure for these limitations, as additionally detailed above.  As such, claim 15 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Claims 16 and 17 are rejected as depending from claim 15 and not remedying the deficiencies of claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 15 recites a “region extracting section” and a “region-specific exposure control amount calculating section” as discussed above, and these limitations invoke 35 USC 112(f) as also discussed above.  However, the Examiner is unable to determine a specific structure for these limitations, as additionally detailed above.  Therefore, it is unclear what these limitations correspond to.  As such, claim 15 is deemed indefinite by the Examiner.  

	Claims 16 and 17 are indefinite as depending from claim 15 and not remedying the deficiencies of claim 15.

	Due to the indefinite nature of claims 15-17, and specifically due to the Examiner being unable to determine algorithms for the “region extracting section” and a “region-specific exposure control amount calculating section”, the Examiner is unable to determine whether a prior art rejection of these claims is appropriate at this time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 19 is directed to a program per se.
Claim 19 explicitly reaches “A program for causing a computer to calculate an exposure control amount for use in exposure adjustment, the program causing the computer to perform: …”.  Thus, only a “program” per se is actually claimed with the “computer” being intended use.  Since a computer program per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claim 19 is nonstatutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 7-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (US 2020/0118257).

	Consider claim 1, Zeng teaches:
	A control apparatus (figure 6) comprising: 
	an exposure control amount calculating section (processor, 611, paragraph 0078) configured to calculate an exposure control amount for use in exposure adjustment based on a subject region exposure control amount calculated on a basis of photometric values of a subject region and on a background region exposure control amount calculated on a basis of photometric values of a background region (See figure 2.  A first exposure compensation value from a global portion of an image (i.e. background region exposure control amount) is obtained (step 201), a second exposure compensation value from a portrait portion of the image (i.e. based on photometric values of a subject region) is obtained (step 202), and a final exposure compensation value (i.e. exposure control amount) is acquired based on the first and second exposure compensation values (step 204), paragraphs 0045-0054 and 0035-0038.).

	Consider claim 2, and as applied to claim 1 above, Zeng further teaches that the exposure control amount calculating section calculates the exposure control amount based on a result of comparison between the subject region exposure control amount and the background region exposure control amount (e.g. via an average or a weighted 

	Consider claim 3, and as applied to claim 2 above, Zeng further teaches that the exposure control amount calculating section sets a contribution ratio of the subject region exposure control amount and a contribution ratio of the background region exposure control amount, the exposure control amount calculating section further calculating the exposure control amount based on the contribution ratios (see the equation in paragraph 0053, paragraphs 0050-0054).

	Consider claim 7, and as applied to claim 3 above, Zeng further teaches that the exposure control amount calculating section adjusts the contribution ratios in such a manner that a difference between the exposure control amount calculated on a basis of the set contribution ratios and the exposure control amount of the region with the lower contribution ratio does not exceed a predetermined threshold value (For instance, according to the equation in paragraph 0053, a difference between an exposure control amount (Lgain) and the exposure control amount of the region with the lower contribution ratio (e.g. (1-δ)Tgain) does not exceed δFgain.).

	Consider claim 8, and as applied to claim 7 above, Zeng further teaches that the exposure control amount calculating section adjusts the contribution ratios in a case where the subject region exposure control amount is larger than the background region exposure control amount (i.e. adjusts the ratios to (1-δ) and δ, paragraphs 0051-0053).

	Consider claim 9, and as applied to claim 3 above, Zeng further teaches that 
the exposure control amount calculating section adjusts the contribution ratios based on imaging-related information regarding acquisition of a picked up image (e.g. based on an area ratio of a portrait portion in the image, paragraphs 0050 and 0054).

	Consider claim 10, and as applied to claim 9 above, Zeng further teaches that the imaging-related information includes any one of image state information regarding the picked up image (e.g. based on an area ratio of a portrait portion in the image, paragraphs 0050 and 0054).

	Consider claim 11, parent claim 10 requires that the imaging-related information includes any one of imaging environment information, imaging setting information, image state information regarding the picked up image, or user setting information.  Zeng teaches that the imaging-related information includes image state information regarding the picked up image (e.g. based on an area ratio of a portrait portion in the image, paragraphs 0050 and 0054, see claim 10 rationale).  As such, Zeng is not required to teach the imaging environment information, or that the imaging environment information includes an external light illuminance or a distance to a subject.

	Consider claim 12, parent claim 10 requires that the imaging-related information includes any one of imaging environment information, imaging setting information, image state information regarding the picked up image, or user setting information.  

	Consider claim 13, and as applied to claim 10 above, Zeng further teaches that the image state information includes any one of an area ratio between the subject region and the background region (e.g. an area ratio of a portrait portion in the image, paragraphs 0050 and 0054).

	Consider claim 14, and as applied to claim 10 above, Zeng further teaches that the exposure control amount calculating section adjusts the contribution ratios by giving preference to the user setting information over other information in the imaging-related information (e.g. giving preference to a face detection result, paragraph 0059).

	Claim 18 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 19, Zeng teaches a program for causing a computer to calculate an exposure control amount for use in an exposure adjustment (see “program” and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2020/0118257) in view of Toyoda et al. (US 2014/0125863).

	Consider claim 4, and as applied to claim 3 above, Zeng does not explicitly teach that the exposure control amount calculating section sets the contribution ratios based on the result of comparison between the subject region exposure control amount and the background region exposure control amount.
	Toyoda et al. similarly teaches determining a subject region exposure control amount (Ef, step 106 of figure 4) and a background region exposure control amount (Es, step 107 of figure 4), paragraphs 0088 and 0090.
	However, Toyoda et al. additionally teaches setting contribution ratios based on the result of comparison between the subject region exposure control amount and the background region exposure control amount (The exposure control amounts are compared in step 108, and contribution ratios are set by adjusting the exposure value of a face part according to the comparison in step 112 or 117, paragraphs 0092, 0097 and 0101.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the contribution ratios taught by Zeng based on the result of comparison between the subject region exposure control amount and the background region exposure control amount as taught by Toyoda et al. for the benefit of enabling desirable photography of a flare portrait scene (Toyoda et al., paragraph 0092).



Prior Art
Consider claim 5, the prior art of record does not teach nor reasonably suggest that in a case where the subject region exposure control amount is larger than the background region exposure control amount, the exposure control amount calculating section makes the contribution ratio of the background region exposure control amount higher than that of the subject region exposure control amount, in combination with the other elements recited in parent claims 1-4.
Consider claim 6, the prior art of record does not teach nor reasonably suggest that in a case where the subject region exposure control amount is larger than the background region exposure control amount, the exposure control amount calculating section makes the contribution ratio of the background region exposure control amount higher than that of the subject region exposure control amount, in combination with the other elements recited in parent claims 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696